UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6572


MONTI N. BELLAMY,

                    Petitioner - Appellant,

             v.

GIO RAMIREZ, Warden,

                    Respondent - Appellee,

             and

FEDERAL BUREAU             OF    PRISONS;     UNITED       STATES    ATTORNEY
GENERAL,

                    Respondents.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. Mary G. Lewis, District Judge. (2:17-cv-01782-MGL)


Submitted: July 19, 2018                                          Decided: July 24, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monti N. Bellamy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Monti N. Bellamy, a federal prisoner, appeals the district court’s orders adopting

the magistrate judge’s recommendation to dismiss his 28 U.S.C. § 2241 (2012) petition,

in which Bellamy sought to challenge his armed career criminal designation, and denying

Bellamy’s Fed. R. Civ. P. 59(e) motion to alter or amend judgment. We have reviewed

the record and find no reversible error. Specifically, Bellamy’s § 2241 petition was

predicated on the Supreme Court’s ruling in Mathis v. United States, __ U.S. __, 136 S.

Ct. 2243 (2016). But this ruling has not been held to apply retroactively to cases on

collateral review, as is required to raise a sentencing challenge in a § 2241 petition. See

United States v. Wheeler, 886 F.3d 415, 428-29 (4th Cir. 2018) (holding that federal

prisoner may challenge his sentence in a § 2241 proceeding following a change in

substantive law that is retroactively applicable on collateral review, when “the sentence

now presents an error sufficiently grave to be deemed a fundamental defect”).

Accordingly, we grant Bellamy leave to proceed in forma pauperis and affirm the district

court’s orders. See Bellamy v. Ramirez, No. 2:17-cv-01782-MGL (D.S.C. Mar. 28 &

May 2, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                            2